DETAILED ACTION
1. 	Claims 1-13 are pending in this application 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over XIA, Chun-Qiu, (hereafter Chun-Qiu), CN 108550151 A, published on 09/18/2018, in view of Popovic; Aleksandra (hereafter Popovic), US 20150709, published on July 9, 2015

As to claim 1, Chun-Qiu teaches an endoscopic image learning device ([004], learning endoscopic image using convolutional neural network (CNN)) comprising: 
an image generation unit that generates a superimposed image ([005], the loss function consists of a discriminator to classify endoscopic images as real or synthetic images, a self-regularization term to penalize large real image deviations, and finally the synthetic endoscopic data to train monocular endoscopy ); and 
a machine learning  unit that performs learning of a learning model for image recognition using the superimposed image ([0007], [0027], [0045] using the synthesized endoscope data to train the single-eye endoscope inspection depth estimation network, wherein  a depth of the convolutional neural network-condition random field (CNN-CRF) utilized to train  the synthesized endoscopic image).
However, it is noted that Chun-Qiu does not specifically teach “generates a superimposed where a foreground image in which a treatment tool for an endoscope is extracted is superimposed on a background-endoscopic image serving as a background of the foreground image”
On the other hand Popovic teaches generates a superimposed where a foreground image in which a treatment tool for an endoscope is extracted is superimposed on a background-endoscopic image serving as a background of the foreground image (Figs3 and4 [0013], an exemplary image showing a raw endoscopic image superimposed on the background of an x-ray image to provide an improved field of view of a region of interest).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of superimposing raw endoscopic image on the x-ray image taught by Popovic into Chun-Qiu. 
The suggestion motivation doing so is to generate raw endoscopic image with improved field of view of a region of interest by removing artifact generated during image capturing process. 

As to claim 2 Popovic teaches a foreground image acquisition unit that acquires the foreground image (Fig.3 [0041], Fig.3 illustrate an endoscope 316 and endoscope image 312, Fig. illustrate the endoscope image superimposed on the background of an x-ray image); and 
a background image acquisition unit that acquires the background-endoscopic image(Fig.4 unity 190, [0002], rotational X-ray C-arms designed to acquire two dimensional (2D) and three dimensional (3D) images of an anatomy of interest, wherein the X-ray image is used as background image of  the raw endoscopic image  as shown in Fig. 1 unit 190 ). 

 
As to claim 3 Chun-Qiu teaches a learning-endoscopic image acquisition unit that acquires a learning-endoscopic image, wherein the machine learning unit performs the learning using the learning-endoscopic image (([0007], [0027], [0045], once the synthetic endoscopic image data is generated then synthetic endoscopic image data is trained using the estimated frame based on the depth of the convolutional neural network-condition random field (CNN-CRF), 

As to claim 4, Chun-Qiu  teaches  an image processing section that performs specific processing on the foreground image ([0005], converts the real medical(endoscope) image into useful synthetic representation, synthetizing process make the depth of the image better, while maintaining clinically relevant diagnostic feature.)

As to claim 5, Chun-Qiu teaches the specific processing is at least one of affine transformation processing, color conversion processing, or noise application processing ([0012] Delete patient-specific details in the image, while preserving diagnostic feature. Thus, patient-specific data considered as a noise and remove the image.  No other artifacts in the transform image, thus the system filter out artifacts from the image before converting and transform the image.).


As to claim 10, Chun-Qiu teaches the machine learning unit performs the learning using a convolution neural network (([0007], [0027], [0045] generating the synthetic data with actual depth of calibration is used based on a convolutional neural network-condition random field (CNN-CRF) of depth estimation frame). 
 
As to claim 11,  the combination of Chun-Qiu  and Popovic teaches an image acquisition unit that acquires an endoscopic image ( Chun-Qiu   teaches synthesized endoscopic image(see [0005]), Popovic  teaches  endoscope 316  and endoscope image 312,  (see Fig.3  [0041] ); 
an image recognition unit that recognizes the endoscopic image acquired by the image acquisition unit (Chun-Qiu   teaches a method of generating synthesized endoscopic image (see [0005]); Popovic teaches endoscope 316 that capture and recognize endoscope image 312,) by using a learning model learned by the endoscopic image learning device (as discussed in claim 1 above the synthesized endoscope image is trained using CNN)

Claim 12 is rejected the same as claim 1 except claim 12 is directed to a method claim. Thus, argument analogous to that presented above for claim 1 is applicable to claim 12

As to claim 13, Popov teaches A non-transitory, tangible recording medium which records thereon a program that, when30 executed by a computer, causes the computer to perform ([0026],   a computer-usable or computer readable storage medium can be any apparatus that can include, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device) 
an endoscopic image learning method including: generating a superimposed image where a foreground image in which a treatment tool for an endoscope is extracted is superimposed on a background-endoscopic image serving as a background of the foreground image; and performing learning of a learning model for image recognition using the superimposed image (all the above limitation are similar to the limitation of claim 1. Thus, all claimed limitations are set forth and rejected as per discussion for claim 1). 
.	
5.	Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over XIA, Chun-),  CN 108550151 A, in view of Popovic, US 20150709, further in view of Popovic; Aleksandra (hereafter Popovic I ), US 20120294498 A1, published on Nov. 22.2012

Regarding claim 6, while the combination of Chun-Qiu and Popovic teaches the limitation of claim 1, but the combination fails to teach the limitation of claim 6. 
On the other hand  in the same field of endeavor  image processing directed to real-time tracking of surgical tools within an anatomical region of a body of Popovic I teaches a foreground-material image acquisition section that acquires a foreground-material image including the treatment tool for an endoscope; and an image cut-out section that cuts out the treatment tool for an endoscope from the foreground-material image to generate the foreground image ([0036], tool tracker 61 executes a photogrammetric tracking technique as known in the art. Specifically, a surgical tool usually has a high contrast within an endoscopic image compared to the background of the endoscopic image (e.g., bone). Thus, it is possible to detect the position of the surgical tool within the endoscopic image by segmenting the image using thresholding on three (3) color channels)
Chun-Qiu, and removing the surgical tool image from the endoscopic image  using  the deleting operation that delete patient-specific details in the endoscopic image taught by Chun-Qiu (see calim5 above.) 
The suggestion motivation doing so is to generate a clear endoscopic image free of artifacts such image of surgical tolls that mask important information of endoscopic image.  

As to claim 7  Popovic  teaches   the foreground-material image is an endoscopic image that is picked up in a case where the treatment tool for an endoscope is used in an endoscope apparatus ([0045], Fig.3 unit 312 and Fig.4 illustrates endoscopic image shown against a still background image of the X-ray image).  

As to claim 8, Popovic teaches the foreground-material image is an image other than an endoscopic image ([0026] Referring to FIG. 4 which illustrate image of surgical tools inside the endoscopic image)	

As to claim 7  the combination of Chun-Qiu  and Popovic I  teaches the learning model is at least one of a learning model  for recognizing (Chun-Qiu   teaches  learning endoscopic image  using convolutional neural network (CNN)) whether or not the treatment tool for an endoscope is present ([0036], tool tracker 61 taught Popovic  executes a photogrammetric tracking technique that detect image of s surgical tool usually), a learning model for recognizing a type of the treatment tool for an endoscope ([0036], tool tracker 61 taught Popovic  executes a photogrammetric tracking technique that detect image of s surgical tool usually), a learning model for distinguishing a region of the treatment tool for an 0007], [0027], [0045]  once the synthetic endoscopic image data is generated then synthetic endoscopic image data is trained using the estimated frame based on the depth of the convolutional neural network-condition random field (CNN-CRF), a learning model for detecting a position of a region of interest or a learning model for classifying an image ( as discussed above the tracker 61 detect the position of the surgical tool within the endoscopic image by segmenting the image using thresholding on three (3) color channels.)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a method of distinguishing a region of the treatment tool for an endoscope from a region other than the region of the treatment tool for an endoscope using the machine leaning algorithm  taught by of Popovic I into  Chun-Qiu.  
The suggestion motivation doing so is improve the machine leaning efficiency of Chun-Qiu by classifying image of surgical tool embedded into the endoscopic image in addition to calcifying the endoscopic image  
Prior art made recoded but not utilized in the rejection:
1. “Method and Device For Displaying Medical Patient Data On A Medical Display Unit”
 20060119621 A1 to Krier; Claud disclosed:  A method for displaying medical patient data on a medical display unit having a display screen, the method comprising the steps of: providing a first video signal which is adapted to be output on the display screen and which contains image data for a first image foreground and a first image background, with the first image foreground representing a first set of medical patient data, providing a second video signal which is adapted to be output on the display screen and which contains image data representing a second set of medical patient data, superimposing the first and second video signals to produce a superimposed video signal, with the image data from the image background being overwritten with image data from the second video signal in the superimposed video signal, and outputting the superimposed video signal on the display screen (see Claim 1, [0008]-[0009])
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699